DETAILED ACTION
Response to Amendment
The Amendment filed October 16, 2020 has been entered. Claims 1 – 15 and 17 – 22 are pending in the application with claims 21 and 22 being newly added and claim 16 being cancelled. The amendment to the claims have overcome the 112 rejections set forth in the last Non-Final Action mailed June 18, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    1545
    1453
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Victor to show claim interpretation.
Claims 1, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Victor, Robbins Keith (US 3,240,154 – herein after Victor) in view of Leighton et al. (US 2003/0049134 – herein after Leighton), Churchett et al. (US 7,336,044 – herein after Churchett) and evidenced by Harvie, Mark (US 8,997,348 – herein after Harvie.
In reference to claim 1, Victor teaches a transfer pump (in figs. 1-3) for displacing fluid, the pump comprising: a housing (casing around motor 2 and pump 1); a pump (1) including an impeller (24; fig 2/3) that is operable for creating suction to draw the fluid through the pump, wherein the impeller has a central hub (see fig. A above) and a plurality of arms (see fig. A above) that extend radially outward from the central hub that contact a portion (15) of the housing, wherein the pump is operable in a first state (i.e. a state where the fluid is sufficient fluid to be pumped) having a first quantity of the fluid within the pump and a second state (i.e. a state where there is insufficient or no fluid left to be pumped) having a second quantity of the fluid within the pump that is less than the first quantity {it is inherent that pump with flexible impeller would pump fluid from sort of a fluid reservoir and the fluid in the reservoir would eventually decrease after being pumped to a desired location; the flexible impeller pump operating without adequate fluid is commonly known as a dry run condition of the pump and it is common for these pumps to experience the dry run state, as evidenced by Harvie (in background art)}; and a motor (2) coupled to the hub of the impeller for driving the pump.
Victor remains silent on a battery for powering the motor.
However, Leighton teaches a similar pump system, wherein the system includes battery backup for a motor in the event AC power is unavailable (see ¶8).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the pump of Victor with a battery as taught by Leighton so that the battery acts as a backup 
Victor further remains silent on a sensor configured to generate an output signal indicative of an amount of current drawn by the motor when the pump is in the first state and the second state; and a controller configured to receive the output signal from the sensor and determine, based on the output signal, when the amount of current drawn by the motor in the second state of the pump becomes equal to or greater than a predetermined current value for a predetermined amount of time as a result of increased friction between the plurality of arms and a portion of the housing and (ii) deactivate the motor in response to determining the amount of current drawn by the motor in the second state of the pump becomes equal or greater than the predetermined current value for the predetermined amount of time.
However, Churchett teaches a direct current motor control circuit, wherein (col. 3, lines 66-67 and col. 4, lines 1-2) when the motor is detected, with the help of a sensor motor (sensor = element that “detects the current drawn by the motor”), drawing much more current than is required to drive the motor and a predetermined threshold current is exceeded for a predetermined time, motor current switch off is initiated.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the pump of Victor by adding a feature of monitoring the current drawn by the motor for a desired predetermined threshold for a predetermined amount of time as Churchett for the purpose of preventing the motor from overheating, thus prolonging the life of the motor component in the pump system.
Therefore, Victor, as modified, teaches the pump, a controller that is capable of having claimed features claimed in last 8 lines of claim 1.
In reference to claim 7, Victor teaches a transfer pump (in figs. 1-3) for displacing fluid, the pump comprising: a housing (casing around motor 2 and pump 1) having an inlet (12) and an outlet (13); a pump (1) disposed within the housing for creating suction to draw the fluid through the inlet, the pump having an impeller (24; fig 2/3) with a central hub (see fig. A above) and a plurality of arms (see fig. A above) that extend radially outward from the central hub that contact a portion (15) of the housing, wherein the pump is operable in a first state (i.e. a state where the fluid is sufficient fluid to be pumped) having a first quantity of the fluid within the pump and a second state (i.e. a state where there is insufficient or no fluid left to be pumped) having a second quantity of the fluid within the pump that is less than the first quantity {it is inherent that pump with flexible impeller would pump fluid from sort of a fluid reservoir and the fluid in the reservoir would eventually decrease after being pumped to a desired location; the flexible impeller pump operating without adequate fluid is commonly known as a dry run condition of the pump and it is common for these pumps to experience the dry run state, as evidenced by Harvie (in background art)}; and a motor (2) for driving the pump.
Victor remains silent on a battery
However, Leighton teaches a similar pump system, wherein the system includes battery backup for a motor in the event AC power is unavailable (see ¶8).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the pump of Victor with a battery as taught by Leighton so that the battery acts as a backup power source for the motor in an event AC power is unavailable, as recognized by Leighton above.
Victor further remains silent on a sensor configured to generate an output signal indicative of an operating parameter of the motor; and a controller configured to receive the output signal from the sensor and determine, based on a comparison of the output signal and a predetermined threshold value, a presence of increased friction between the plurality of arms and the portion of the housing in the second state and to deactivate the motor in response to determining the presence of the increased friction between the plurality of arms and the portion of the housing in the second state.
However, Churchett teaches a direct current motor control circuit, wherein (col. 3, lines 66-67 and col. 4, lines 1-2) 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the pump of Victor by adding a feature of monitoring the current drawn by the motor for a desired predetermined threshold for a predetermined amount of time as taught by Churchett for the purpose of preventing the motor from overheating, thus prolonging the life of the motor component in the pump system.
Therefore, Victor, as modified, teaches the pump, a controller that is capable of having claimed features claimed in last 6 lines of claim 7.
In reference to claim 10, Victor, as modified, teaches the pump, wherein the operating parameter of the motor includes a current drawn by the motor [see disclosure of Churchett (col. 3, lines 66-67 and col. 4, lines 1-2)].
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Victor in view of Leighton, Churchett, Harvie (evidenced reference) and Pohler, Donald M. (US 2005/0232796 – herein after Pohler).
Victor remains silent on the pump, further including a handle to the housing to be grasped by a user for maneuvering the pump.
However, Pohler teaches a transfer pump that includes a handle (190) coupled to the housing (110) to be grasped by a user for maneuvering the pump.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the pump of Victor by adding providing it with a handle as taught by Pohler for the purpose of rendering Pohler (¶22).
Claims 3 – 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Victor in view of Leighton, Churchett, Harvie (evidenced reference) and further evidenced by Chenowth, Rory H. (US 2014/0021736 – herein after Chenowth) OR Midas et al. (US 6,850,020 – herein after Midas).
Churchett teaches when a predetermined threshold current is exceeded for a predetermined time, motor current switch off is initiated. 
Churchett, however, remains silent on the specific values of the predetermined threshold current (such as at least 17.5 amps or 20 amps) and the predetermined time (such as at least 4 seconds or 1 second in this case).
Different motors have different operating/normal current level. An overload current level is a current that is higher than the operating/normal current level, thus dependent on the operating/normal current level. 
Evidentiary reference of Chenowth, shows (fig. 7 and ¶104) the overload tolerances for the motor on the graph of time versus current function for a motor used in typical cargo canopy system. As seen, the motor is specifically designed to operate or safely run under or along the curve 109 and if the motor operated above curve 109, the power to the motor is cut-off. 
OR 
Evidentiary reference of Midas discloses
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to define the predetermine current threshold (such as at least 17.5 amps or 20 amps) and predetermine amount of time (such as at least 4 seconds or 1 second in this case) in the modified pump of Victor since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Victor in view of Leighton, Churchett, Harvie (evidenced reference) and Gray Ian (US 2008/0317608 – herein after Gray).
Victor, as modified, teaches the pump, wherein the operating parameter of the motor includes a current drawn by the motor [see disclosure of Churchett (col. 3, lines 66-67 and col. 4, lines 1-2)].
Victor, as modified, remains silent on the pump, wherein the operating parameter of the motor includes a temperature of the motor, and wherein the controller deactivates the motor in response to the sensor sensing a predetermine temperature of the motor.
However, Gray teaches (in ¶7) “
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to also include a temperature of the motor as the operating parameter in the modified pump of Victor using the teaching of Gray in order to provide more than one condition in the controller to turn off the motor. Doing so would allow the controller in the modified pump of Victor (a) to shut off the motor in an event temperature condition is met before the motor current condition or vice versa or (b) to provide more than reflexive response to the one of the sensed conditions (i.e. both the current and the temperature conditions of the motor would be checked by the controller and if both conditions are met, then the motor is stopped), thus avoiding false stops of the motor. 
Claims 13 – 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Victor, Robbins Keith (US 3,240,154 – herein after Victor) in view of Leighton et al. (US 2003/0049134 – herein after Leighton) and Clausen et al. (US 4,589,822 – herein after Clausen).
In reference to claim 13, Victor teaches a transfer pump (in figs. 1-3) for displacing fluid, the pump comprising: a housing (casing around motor 2 and pump 1) having an inlet (12) and an outlet (13); a pump (1) including an impeller (24; fig 2/3) with a central hub (see fig. A above) and a plurality of arms (see fig. A above) that extend radially outward from the central hub, the pump being disposed within the housing for creating suction to draw the fluid through the inlet, the impeller, and out the outlet (function of the pump); and a motor (2) for driving the pump.
Victor remains silent on a battery
However, Leighton teaches a similar pump system, wherein the system includes battery backup for a motor in the event AC power is unavailable (see ¶8).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the pump of Victor with a battery as taught by Leighton so that the battery acts as a backup power source for the motor in an event AC power is unavailable, as recognized by Leighton above.
Victor further remains silent on the portion/cover (25) of the pump’s volute/housing made from a material that provides a view of the plurality of arms of the impeller, such that debris between adjacent arms may be identified without any disassembly of the pump.
However, Clausen teaches the pump wherein the front housing section (14; acting as a cover) of the impeller/pump housing (112) is made transparent so that the operation of the pump can be visually monitored (see Col. 3, lines 67-68 and Col. 4, line 1)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the cover (25) in the pump of Victor by making it transparent using the teaching of Clausen for the purpose of visually monitoring the operation of the pump, as recognized by Clausen above.
Thus, Victor, as modified, teaches the pump further comprising: a viewing window (transparent section 25) arranged on the housing to 
In reference to claim 14, Victor teaches the pump, wherein the impeller (24) is composed of a flexible material such that the impeller is operable to flex and move during operation (see Col. 3, lines 28-32). 
In reference to claim 15, Victor teaches the pump, wherein the impeller (24) is composed of a rubber material (see Col. 3, lines 28-32). 
In reference to claim 17, Victor teaches the pump, wherein the impeller (24) further includes cylindrical end members (see fig. A above) formed at an end of each arm.
In reference to claim 18, Victor teaches the pump, wherein the housing further includes a pump housing (i.e. casing section surrounding the pump 1) surrounding the pump and the impeller, an interior of the pump housing being generally cylindrical (as seen in fig. 1).
In reference to claim 19, Victor teaches the pump, wherein the interior of the pump housing includes a first discontinuity (see fig. A above) projecting radially inwardly proximate the inlet (12) and a second discontinuity (see fig. A above) projecting radially inwardly proximate the outlet (13).
In reference to claim 20, Victor teaches the pump, wherein the plurality of arms are deformable in response to contacting the first discontinuity and the second discontinuity (the pump disclosed is a flexible impeller pump wherein the impeller vanes deforms to draw a liquid into the pump housing and moves it to the outlet; 
In reference to claim 21, Victor teaches the pump, wherein the interior of the pump housing includes flattened portion (see fig. A above) projecting radially inwardly proximate the inlet (12) and the outlet (13).
In reference to claim 22, Victor teaches the pump, wherein the plurality of arms are deformable in response to contacting the flattened portion (the pump disclosed is a flexible impeller pump wherein the impeller vanes deforms to draw a liquid into the pump housing and moves it to the outlet; the vanes will deform in the flattened portion).
Response to Arguments
The arguments filed October 16, 2020 have been fully considered but they are moot. The amendment to independent claims 1, 7 and 13 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found references of Victor and Harvie.
Note: The arguments with respect to the reference of Churchett were not found to be persuasive.
Applicant argues: “However, Churchett only teaches cutting off current to the motor 10 when the mirror reaches its end of travel—meaning that the motor 10 has stalled at this point”.
Examiner’s response: Churchett discloses the above argued condition in Col. 3, lines 60-65. However, Churchett goes to further disclose (in col. 3, lines 66-67 and col. 4, lines 1-2) “an alternate scenario/example” where if the motor is detected drawing much 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        





/CHIRAG JARIWALA/Examiner, Art Unit 3746